Hart, J. (dissenting). One of the defenses in this’ case is that Julia Bedell filed a petition in bankruptcy and listed the plaintiff as one of her creditors for the entire amount sued on herein. The plaintiff duly filed its claim in bankruptcy as a debt due it by Julia S. Bedell. The claim was sworn to as provided by the act of Congress relating to bankruptcy and the claim included the notes sued on herein. These facts are shown by the undisputed testimony. The uncontradicted evidence also shows that at that time the plaintiff knew that A. G. Bedell was acting for-his wife, Julia S. Bedell, when he bought the goods and executed the notes for their purchase price. Having elected to proceed against the principal after it was advised of the agency, the plaintiff can not recede from the election. The rule is that if when the creditor discovers the principal with a full knowledge of the circumstances connected with the transaction he proceeds against the principal, it is equivalent to an election to abandon all claims against the agent. In the case at bar the creditor with a full knowledge of -all the facts elected to proceed against the principal, and the law would say that this is an election to look to the principal and an abandonment of all claims against the agent. 31 Cyc., p.. 157, and cases cited; 2 C. J. 527, p. 844. In the case of Mississippi Valley Construction Co. v. Chas. T. Abeles & Co., 87 Ark. 374, the court said that the doctrine is well settled that where a party deals with an agent without any disclosure of the agency, and without any knowledge thereof, he may elect to treat the after-discovered principal as the one with whom he contracted, and hold him responsible for the debt. See also Benjamin v. Birmingham, 50 Ark. 433. Therefore, under the undisputed evidence, the judgment of the trial court was right, and should be affirmed. Judge Smith concurs in this dissent.